DETAILED ACTION
The following is a Non-Final Office action in response to communications received 8/2/2022. This action replaces the Non-Final Office action filed 8/16/2022. Claims 3, 10, and 17 have been canceled. Claims 1, 8, and 15 have been amended. Therefore, claims 1, 2, 4-9, 11-16, and 18-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that there is no support in the disclosure for "wherein the defect having been detected is repaired" and that "In particular, in example embodiments, all test cases contained in the set of fault localization test cases will fail when executed until the defect is identified and repaired, after which all the test cases in that set should pass" in [0022] of applicant's specification mentions that the test cases contained in the set of fault localization test cases will fail until the defect is identified and repaired, but no support is given in the disclosure for the actual process or act of repairing a defect.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, in the form of “a method for test case priority selection”. The claim(s) recite(s) the limitation(s) of “for each test case from the subset of test cases, determining a similarity of the each test case with the first test case, wherein the similarity between the first test case and the each test case from the subset of test cases that are not yet executed is determined based on a combination of attribute values assigned to a set of attributes tested by the first test case and the each test case”, “assigning a priority value to the each test case based on the similarity”, “excluding, at runtime on the system under test, a test case from the subset of test cases based on the priority value of the test case exceeding a predetermined threshold”, and “reordering, at runtime on the system under test, the subset of test cases as inputs based on priority values that are assigned”. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “computer-implemented” in claim 1, “at least one processor” and “at least one memory” in claim 8, and “a storage medium” and “one or more processing circuits” in claim 15, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “computer-implemented”, “at least one processor” and “one or more processing circuits” language, the claims encompasses the user manually making a comparison of a test case with a failing test case (for similarity), subjectively assigning a priority value to a test case, excluding a test case based on a priority value, and reordering a set of test cases based on the priority value assigned to each of them. The mere nominal recitation of generic processors does not take the claim limitations out of the mental processes grouping. In this case, making a determination of similarity is a subjective determination based on either a user’s judgment for each similarity decision as they are made or an algorithm based on criteria that must have been decided by mental judgments and opinion. Priority values are clearly a subjective decision based on each particular user’s choices including what to name each level of priority (urgent, high, top, or even numbered), how many levels of priority, and the criteria used to assess which priority level to assign. Making an exclusion based on a subjective priority not only involves the aforementioned mental decisions of priority value but also the mental choices needed to determine which factors and priorities meet the subjective level to exclude a test case. Finally, reordering based on subjective priority values requires judgments and opinions about which test cases are “more” important and thus subjectively deciding that they should be run before other test cases. Thus, the claims recite a mental process, concepts that may be performed in the human mind, in this case being observation, evaluation, judgment, and opinion.
This judicial exception is not integrated into a practical application because the additional elements recited including “computer-implemented” in claim 1, “at least one processor” and “at least one memory” in claim 8, “a storage medium” and “one or more processing circuits” in claim 15, and  “executing a set of test cases”, “at runtime”, and “resuming execution of the subset of test cases according to the second order of execution” in claims 1, 8, and 15, are recited at a high level of generality, i.e., as generic processor performing a generic computer function of processing data (comparing two data sets, assigning a value, excluding/removing an item from a set of items, reordering items based on an associated value, and executing test cases). These generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. The examiner also notes that “wherein the defect having been detected is repaired” does not provide “a particular solution to a problem or a particular way to achieve a desired outcome” (see MPEP 2106.05(a)) and “covers any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result” (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the additional elements define only well-understood, routine, and conventional activity without improving the functionality of the computer itself.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Furthermore, the applicant’s own specification details the generic nature of the computing components, which also precludes them from presenting anything significantly more ([0051-0056, 0059], fig. 6).
Claims 2, 4-7, 9, 11-14, 16, and 18-20 recite additional limitations that are each generic computer components that perform generic functions common to electronics and computer systems, generic computer implementation that does not provide significantly more than the abstract idea, merely extra-solution activity that does not meaningfully limit the claim or the abstract idea, or an inventive concept that does not meaningfully limit the abstract idea.
Claims 1, 2, 4-9, 11-16, and 18-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
In response to applicant’s argument (see p.9-10 of remarks) that a mental process in the human mind cannot test the system under test, the examiner respectfully disagrees with applicant’s premise.
The examiner notes that the Alice/Mayo test step 2A, prong 1 is used to determine the presence of an abstract idea in a limitation. In this case “for each test case from the subset of test cases, determining a similarity of the each test case with the first test case, wherein the similarity between the first test case and the each test case from the subset of test cases that are not yet executed is determined based on a combination of attribute values assigned to a set of attributes tested by the first test case and the each test case”, “assigning a priority value to the each test case based on the similarity”, “excluding, at runtime on the system under test, a test case from the subset of test cases based on the priority value of the test case exceeding a predetermined threshold”, and “reordering, at runtime on the system under test, the subset of test cases as inputs based on priority values that are assigned” each consist of subjective choices being made by a human being.
In this case, making a determination of similarity is a subjective determination based on either a user’s judgment for each similarity decision as they are made or an algorithm based on criteria that must have been decided by mental judgments and opinion. Priority values are clearly a subjective decision based on each particular user’s choices including what to name each level of priority (urgent, high, top, or even numbered), how many levels of priority, and the criteria used to assess which priority level to assign. Making an exclusion based on a subjective priority not only involves the aforementioned mental decisions of priority value but also the mental choices needed to determine which factors and priorities meet the subjective level to exclude a test case. Finally, reordering based on subjective priority values requires judgments and opinions about which test cases are “more” important and thus subjectively deciding that they should be run before other test cases.  The examiner also notes that MPEP 2106.04(a)(2)(III)(C) states that a claim that requires a computer may still recite a mental process and in this case even if a generic computer is needed to determine a defect on a computer it does not remove the mental process or subjective decisions such as priority that are being made. The examiner notes that “system under test” does not indicate anything other than a generic set of computer components such as a processor, memory, etc. For example, the components have not been arranged in a non-generic configuration and using a non-descript “processor” could not be more generic. 
In response to applicant’s argument (see p. 11-12 of remarks) that the limitations integrate the judicial exception into a practical application, the examiner respectfully disagrees.
The examiner notes that relevant considerations for evaluating whether additional elements integrate a judicial exception into a practical application includes “an improvement in the functioning of a computer or an improvement to other technology or technical field”, “effecting a transformation or reduction of a particular article to a different state or thing”, and some others that do not apply to this situation. In this case executing test cases and detecting and localizing a defect in the system do not change the functioning of the computer in any way. Once a defect is located and/or localized there is no change that then affects the operation of the computer, the defect is simply located. The examiner also notes that defect detection is not “another technology” as it is firmly ensconced within computer technology. The examiner also notes that while a repair of the defect could potentially improve the functioning of the computer, the claim language does not provide “a particular solution to a problem or a particular way to achieve a desired outcome” (see MPEP 2106.05(a)) and “covers any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result” (see MPEP 2106.05(f)). Also, “wherein the defect having been detected is repaired” does not actually perform a repair but mentions that a repair has happened and thus no active change to the computer is made. In order to provide such an improvement to a computer, it must be a “particular” solution to a “particular problem” and not a generic “fix” or “repair” to a generic “defect”. The examiner notes that “optimizing” subjectively the order of test case execution and/or removing subjectively determined test cases might reduce the amount of time by simply running less test cases and not reduce the amount of time needed to run each individual test case, thus there would not be any improvement in the efficiency of the testing system, although even if there were it would not provide a practical application.
In response to applicant's argument (see p. 12 of remarks) that limitations of the claims qualify as significantly more, the examiner respectfully disagrees.
The examiner notes that the detection of bugs or defects in a system under test (SUT) is not considered "another technology or technical field" given that it still relates to the functioning of a computer and/or computer technology. The examiner notes that MPEP 2106.05(a)(II) states that "To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient". Claim 1 for example uses a generic processor to execute test cases, identify a subset of the test cases, determine similarity between test cases, assign priority values, reorganize test cases, exclude a test case, reorder test cases, detect a defect, and repair a defect. The examiner notes that each of these are generic computer processes performed by a generic processor and not specialized processor or configuration of computer components to perform a specific new process.
While the applicant argues that there is an improvement in defect detection, the examiner disagrees. The examiner notes that reordering or excluding test cases to possibly improve the speed or efficiency of defect detection does not change or improve the process of detecting a defect, but only attempts to reduce unnecessary test cases or reorders higher "priority" (priority being a subjective determination made by a person and thus a mental process) test cases so that it takes less time, the actual detection process (i.e. how the defect is detected) has not changed or been improved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113